Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 28, 2005                                                                                     Clifford W. Taylor,
                                                                                                                Chief Justice

  129765-7                                                                                            Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
  _________________________________________                                                           Stephen J. Markman,
                                                                                                                     Justices
  IN RE JANUARY DAVID, EGYPTIAN DAVID,
  and SHAQUAN JOHNSON, Minors.
  _________________________________________
  FAMILY INDEPENDENCE AGENCY,
            Petitioner-Appellee,
  v                                                                SC: 129765-7
                                                                   COA: 261032, 261033, 261034
                                                                   Kent Circuit Court
                                                                   Family Division: 04-050579-NA
                                                                                    04-050580-NA
                                                                                    04-050582-NA
  JERRY DAVID,
           Respondent-Appellant,
  and
  VERONICA JOHNSON and LES MILES,
             Respondents.
  _________________________________________/

        On order of the Court, the application for leave to appeal the October 4, 2005
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 28, 2005                   _________________________________________
         s1122                                                                Clerk